Brown, J.
Petitioner raises several questions in his petition. He alleges that he was arrested in his home without a warrant; that he was held for seven days before he was taken before a magistrate; that for two days during such period of time he was subjected to continuous interrogation until a confession was coerced from him; that he was inadequately represented by counsel; that he was not confronted by the prosecuting *144witness; and that his conviction was void because he was mentally incompetent at the time of the proceedings in the trial court.
So far as petitioner’s arrest is concerned, it is now well established that even if an arrest is illegal it does not affect the validity of subsequent proceedings based on a valid indictment or furnish ground for release by habeas corpus after conviction. Brown v. Maxwell, Warden, 174 Ohio St. 29; Henderson v. Maxwell, Warden, 176 Ohio St. 187; Caldwell v. Haskins, Supt., 176 Ohio St. 261.
It is also established that the question of adequacy of counsel cannot be raised in habeas corpus but must be raised by appeal. Rodriguez v. Sacks, Warden, 173 Ohio St. 456; Jackson v. Maxwell, Warden, 174 Ohio St. 32; Gallagher v. Maxwell, Warden, 175 Ohio St. 440.
The fact that petitioner was not confronted with the prosecuting witness did not affect the validity of his conviction on a plea of guilty. When an accused pleads guilty he waives a trial and the right to confront witnesses.
Petitioner’s contention that he was illegally detained and that he made a coerced confession as a result of such detention is likewise not well taken, as under his plea of guilty no confession was used against him. The fact that a coerced confession exists does not affect the validity of a subsequent plea of guilty. Caldwell v. Haskins, Supt., 176 Ohio St. 261.
We are now confronted with the principal question raised by petitioner, his claim that his conviction was void because he was mentally incompetent at the time of the proceedings in the trial court. Nothing in the statement of the physicians who examined the petitioner pursuant to Section 2947.25, Revised Code, indicates that at the time of examination he was unable to recognize the difference between right and wrong in respect of the crime of which he was charged and unable to choose the right and abjure the wrong. This is the so-called McNaghten’s test and the test of legal sanity. 10 Clark and Fin. 200 (1843); State v. Frohner, 150 Ohio St. 53, paragraph 15 of the syllabus. Nor is there anything, either in these proceedings or in the evidence referred to by the petitioner, to indicate that at the time of his conviction upon a plea of guilty *145petitioner did not have sufficient soundness of mind to understand and appreciate the nature of the charge against him, to comprehend his situation and to assist his counsel. This is the test of whether or not he was sane enough to stand trial. State, ex rel. Townsend, v. Bushong, Supt., 146 Ohio St. 271.
After reading the report of the psychiatrists it is impossible to agree that it demonstrates such mental illness that the guilty plea must now be adjudged to have been “Not understandingly made by one competent to know the consequences thereof.” Section 2947.25, Revised Code, commands that all persons guilty of rape must be examined as to their mental condition after conviction and before sentence. The report of this examination and other evidence may be the basis of a finding by the court of mental illness as defined in Section 5122.01 (A), Revised Code (former Section 5123.01, Revised Code), which would justify indefinite commitment of the defendant to the Department of Mental Hygiene and Correction. If so committed the execution of his sentence is suspended. A finding of mental illness of the degree defined by Section 5122.01 (A), Revised Code, is not a finding of insanity under tests demanding a greater degree of mental incapacity. State v. Frohner, supra, or State, ex rel. Townsend, v. Bushong, Supt., supra. One who is not, in the language of the report, “sociopathic and antisocial” would not be expected to commit the heinous offense to which with the advice of counsel this petitioner pleaded guilty.
Counsel did not interject a plea of not guilty by reason of insanity under Section 2943.03, Revised Code. That section contains this statement: “A defendant who does not plead not guilty by reason of insanity is conclusively presumed to have been sane at the time of the commission of the offense.” After the finding that the defendant was mentally ill as now defined in Section 5122.01 (A), Revised Code, counsel failed to move that his client’s mental illness was of such severity that the plea of guilty should be withdrawn. If this had been done and refused appeal would have been the remedy.
As late as Buck v. Maxwell, Warden, 173 Ohio St. 394, this court held that one who fails to plead not guilty by reason of insanity is conclusively presumed to have been sane at the time of the commission of the offense charged, and *146that the trial court had jurisdiction which could not be successfully attacked by habeas corpus. If any error occurred, which is extremely doubtful, it was not such as to void the judgment.
Shall we permit a defendant to bypass the statutes which direct inquiry into the question of sanity prior to or at the time of trial? Shall we permit this petitioner to attack the jurisdiction of the trial court years later and prevail on evidence which would not have met any required test if timely raised? Mere mental incompetence of an accused during criminal proceedings in the trial has not been held to void a conviction; such convictions have consistently been held not subject to collateral attack by habeas corpus. 25 American Jurisprudence, 209, Habeas Corpus, Section 84; annotation, 29 A. L. R. 2d 703.
In Whelchel v. McDonald, Warden, 340 U. S. 122, a defendant convicted by a court martial challenged the legality of his detention by habeas corpus proceedings, asserting that the court martial was deprived of jurisdiction by reason of the treatment of the insanity issue tendered by him. In the opinion by Mr. Justice Douglas the challenge was rejected on the ground that the accused was afforded the opportunity to tender the insanity issue both before and after trial and that any error did not affect jurisdiction, the only issue before the court in habeas corpus.
In a similar case, United States, ex rel. Smith, v. Baldi, Supt., 344 U. S. 561, 568, Mr. Justice Reed commented that a denial of due process can hardly be predicated upon the failure of a defense move.
In Fisher v. Fraser, Sheriff, 171 Kan. 472, 233 P. 2d 1066, 29 A. L. R. 2d 690, it is observed that a judgment entered upon a plea of guilty to a charge of larceny is not rendered invalid because at the time of the crime the accused was under an adjudication of insanity and committed to the state hospital for the dangerously insane.
Fay v. Noi, 372 U. S. 391, 9 L. Ed. 837, 83 S. Ct. 822, indicates that failure to appeal in state court is a reasonable procedural ground to prevent federal judicial intervention, and that only “exceptional circumstances” where state postconviction remedies have been ignored and abandoned will justify *147what Mr. Justice Brennan calls the “Great Writ.” We need not go beyond the federal rule.
A ease persuasive against the proposition that the constitutional requirements of due process were not observed with a resultant loss of jurisdiction is Massey v. Moore, Warden, 348 U. S. 105, 99 L. Ed. 135, 75 S. Ct. 145, in which an insane person tried without counsel was granted a writ. Mr. Justice Douglas spoke for the court: ‘ ‘ Until 1952 * * * [the defendant-relator] failed [to obtain release on habeas corpus] because the record of his trial erroneously stated that he was represented by counsel. * * *
í < * * *
“ * * * One might not be insane in the sense of being incapable of standing trial and yet lack the capacity to stand trial without benefit of counsel.”
To the same effect are Ex Parte Sisson, 90 Okla. Crim. 47, 210 P. 2d 185 (guilty plea), paragraph four of the syllabus; Ex Parte Hamlin, 142 Tex. Crim. 185, 152 S. W. 2d 334 (trial, finding of not guilty by reason of insanity; habeas corpus not applicable to another crime committed seven minutes after the first); Blodgett v. State (Mo.), 245 S. W. 2d 839 (guilty pleas, insanity suggested before sentence).
We see no exceptional circumstances in this case. All the facts upon which this defendant now relies are in the record. This defendant may still apply for leave to appeal and obtain a review of the ruling upon that application.
The relief is, therefore, denied and petitioner remanded to custody.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, O’Neill and Schneider, JJ., concur.
Matthias and Herbert, JJ., dissent.